DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10657163 (’163). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10657163 contain every element of claims 20-40 of the instant application and would have been obvious over U.S. Patent No. 10657163, except for the element “template”. Raghunath; however, teaches a template as asset encompasses information directly consumed by a user such as when it is displayed on a display device, rendered using a browser, or printed on a piece of paper. The term asset further includes information that is not specifically intended for direct consumption and/or display, and therefore also encompasses items such …, multimedia objects, style sheets, webpages, templates, and the like [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Raghunath’s teaching would have allowed ‘163’s to improve the performance of the system by enabling reused of assets and ensure consistency of layouts.

The differences between the claims in the referenced patent and the instant application are bolded to show the obvious variations of the claimed language.

Instant Application
Patent #10657163
Claim 20 recites A content flow system for providing asset tracking in a distributed and networked enterprise environment, comprising:
Claim 1 recites A content flow system for providing asset tracking in a distributed and networked enterprise environment, comprising: 
a content flow server coupled to a set of distributed content management systems in an enterprise environment over a network, each content management system managing a corresponding set of assets, the content flow server including:
a content flow server coupled to a set of distributed content management systems over a network, each content management system managing a corresponding set of assets and having an asset tracking module deployed thereon, the content flow server including: 
 a database storing a representation of assets stored across the set of distributed content management systems, the representation comprising a set of asset representations and a set of first relationships between those asset representations, the set of asset representations including asset representations representing communications sent by an enterprise to users who are intended recipients of the communications, each of the set of first relationships representing a relationship between a communication and assets of the enterprise or between the communication and a user who is the intended recipient; and a non-transitory computer readable medium, comprising instructions for:
a graph database storing a graph representing the sets of assets across the set of distributed content management systems, a set of communications sent by a communication management system and a set of users to which the set of communications were sent by the communication management system, the graph comprising:

a set of asset objects and a set of usedIn relationships between those asset objects, wherein each asset object includes a content management identifier of the content management system managing the asset corresponding to the asset object and an asset identifier used by that content management system for managing the corresponding asset, a set of communication objects and a set of generate relationships between the set of asset objects and the set of communication objects, and a set of user objects and a set of sent relationships between the set of communication objects and the set of user objects, each sent relationship specifying a delivery method as a property; 

an asset tracking interface for: receiving an interaction notification from a first asset tracking module deployed on a first content management system in the enterprise environment, the interaction notification specifying a first content management identifier of the first content management system, a first asset identifier for a first asset as used by the first content management system, and the first usedIn relationship including the first asset; and

updating the set of asset objects and set of usedIn relationships of the graph in the graph database based on the interaction notification, including creating a usedIn relationship between a first asset object representing the first asset and at least one second asset object representing a second asset managed by a second content management system; a communication tracking interface for: 
receiving an communication notification indicating a first communication to a first user;
receiving a communication notification from a communications tracking module deployed on the communication management system in the enterprise environment, the communication notification specifying a first communication, a generate relationship with the first asset and a sent relationship including the first communication and a first user; and
responsive to receiving the communication notification indicating the communication to the intended recipient, updating the set of asset representations and set of first relationships of the representation in the database based on the communication notification to update a first asset representation for the first communication or a first relationship between the first asset representation and a first user representation for the first user;
updating the set of communication objects, set of user objects, set of generate relationships and set of sent relationships of the graph of the graph database to include a first communication object representing the first communication, a first user object representing the first user, a first generate relationship between the first communication object and the first asset object and a first sent relationship between the first communication object and the first user object; and 
providing a search interface for receiving a query associated with the first communication or the first user;
a search interface for: receiving a query including the first asset identifier for the first asset as used by the first content management system and the generate relationship;
forming a query corresponding to the received query, including data associated with the first communication or the first user;
forming a graph query corresponding to the received query, including the first asset identifier of the first asset;
searching the database based on the query to determine a second asset representation for a second asset, the first user representation associated with the first user or first relationship, or the first asset representation having the first relationship to the first user representation; and

searching the graph database based on the graph query to determine the first user object for the first user having the first sent relationship to the first communication object having the generate relationship to the first asset object; and 
returning, in response to the received query, asset data associated with the second asset representation, user data associated with the first user representation or communication data associated with the first asset representation having the first relationship to the first user representation.
returning, in response to the received query, a user identifier for the first user associated with the first user object and the delivery method associated with the first sent relationship between the first user object and the first communication object.
Claims 23-26
Claim 1
Claims 27 and 34
Claim 11


Instant Application
Patent #10657163
Claim 34 recites A non-transitory computer readable medium, comprising instructions for:
Claim 11 recites A non-transitory computer readable medium, comprising instructions for providing asset tracking in a distributed and networked enterprise environment including a content flow server coupled to a set of distributed content management systems over a network, each content management system managing a corresponding set of assets and having an asset tracking module deployed thereon, the instruction executable on the content flow server to:  
providing access to a database storing a representation of assets stored across a set of distributed content management systems managing a set of assets, the representation comprising a set of asset representations and a set of first relationships between those asset representations, the set of asset representations including asset representations representing communications sent by an enterprise to users who are intended recipients of the communications, each of the set of first relationships representing a relationship between a communication and assets of the enterprise or between the communication and a user who is the intended recipient;
access a graph database storing a graph representing the sets of assets across the set of distributed content management systems, the graph comprising a set of asset objects and a set of first relationships between those asset objects, wherein each asset object includes a content management identifier of the content management system managing the asset corresponding to the asset object and an asset identifier used by that content management system for managing the corresponding asset; provide an asset tracking interface for: 

receiving an communication notification indicating a first communication to a first user;
receiving an interaction notification from a first asset tracking module deployed on a first content management system in the enterprise environment, the interaction notification specifying a first content management identifier of the first content management system, a first asset identifier for a first asset as used by the first content management system, and the first relationship including the first asset; and
responsive to receiving the communication notification indicating the communication to the intended recipient, updating the set of asset representations and set of first relationships of the representation in the database based on the communication notification to update a first asset representation for the first communication or a first relationship between the first asset representation and a first user representation for the first user;
updating the set of asset objects and set of first relationships of the graph in the graph database based on the interaction notification, including the first asset and the first relationship specified in the interaction notification; and
providing a search interface for receiving a query associated with the first communication or the first user;
provide a search interface for: receiving a query including the first asset identifier for the first asset as used by the first content management system and the first relationship;
forming a query corresponding to the received query, including data associated with the first communication or the first user;
forming a graph query corresponding to the received query, including the first asset identifier of the first asset and the first relationship; and
searching the database based on the query to determine a second asset representation for a second asset, the first user representation associated with the first user or first relationship, or the first asset representation having the first relationship to the first user representation; and
searching the graph database based on the graph query to determine a second asset object for a second asset having the first relationship to the first asset, wherein the second asset is managed by a second content management system;
returning, in response to the received query, asset data associated with the second asset representation, user data associated with the first user representation or communication data associated with the first asset representation having the first relationship to the first user representation.
returning, in response to the received query, a second asset identifier for the second asset as used by the second content management system to manage the second asset and the second content management identifier of the second content management system.


The differences between the claims in the referenced patent and the instant application are bolded to show the obvious variations of the claimed language.

Instant Application
Patent #11379505
Claim 20 recites A content flow system for providing asset tracking in a distributed and networked enterprise environment, comprising:
Claim 14 recites A content flow system for providing asset tracking in a distributed and networked enterprise environment, comprising:
a content flow server coupled to a set of distributed content management systems in an enterprise environment over a network, each content management system managing a corresponding set of assets, the content flow server including:
a content flow server coupled to a set of distributed content management systems in an enterprise environment over a network, each content management system managing a corresponding set of assets and having an asset tracking module deployed thereon, the content flow server including:
a database storing a representation of assets stored across the set of distributed content management systems, the representation comprising a set of asset representations and a set of first relationships between those asset representations, the set of asset representations including asset representations representing communications sent by an enterprise to users who are intended recipients of the communications, each of the set of first relationships representing a relationship between a communication and assets of the enterprise or between the communication and a user who is the intended recipient; and
a graph database storing a graph representing assets across the set of distributed content management systems, the graph comprising a set of asset objects and a set of first relationships between those asset objects; and a non-transitory computer readable medium, comprising instructions for: 
a non-transitory computer readable medium, comprising instructions for: receiving an communication notification indicating a first communication to a first user;
receiving an interaction notification from a first asset tracking module deployed on a first content management system in the enterprise environment, the interaction notification indicating a communication to an intended recipient, the interaction notification specifying a first asset and a first asset identifier;
responsive to receiving the communication notification indicating the communication to the intended recipient, updating the set of asset representations and set of first relationships of the representation in the database based on the communication notification to update a first asset representation for the first communication or a first relationship between the first asset representation and a first user representation for the first user;
responsive to receiving the interaction notification indicating the communication to the intended recipient, updating the set of asset objects and set of first relationships of the graph in the graph database based on the interaction notification, including the first asset and the first asset identifier specified in the interaction notification, and a first relationship associated with the first asset, the set of asset objects including asset objects representing communications sent by an enterprise to users who are intended recipients of the communications, each first relationship representing the first relationship between the communication and assets of the enterprise or between the communication and the intended recipient; 
providing a search interface for receiving a query associated with the first communication or the first user;
providing a search interface for receiving a query associated with the first asset as used by the first content management system or the first relationship; 
forming a query corresponding to the received query, including data associated with the first communication or the first user;
forming a graph query corresponding to the received query, including the first asset identifier of the first asset or the first relationship;
searching the database based on the query to determine a second asset representation for a second asset, the first user representation associated with the first user or first relationship, or the first asset representation having the first relationship to the first user representation; and
searching the graph database based on the graph query to determine a second asset object, a first user object or a first communication object having the first relationship to the first asset object; and 
returning, in response to the received query, asset data associated with the second asset representation, user data associated with the first user representation or communication data associated with the first asset representation having the first relationship to the first user representation.
returning, in response to the received query, asset data associated with the second asset object, user data associated with the first user object or communication data associated with the first communication object having the first relationship to the first asset object.
Claim 27 recites A method, comprising:
Claim 20 recites A method, comprising:
providing access to a database storing a representation of assets stored across a set of distributed content management systems managing a set of assets, the representation comprising a set of asset representations and a set of first relationships between those asset representations, the set of asset representations including asset representations representing communications sent by an enterprise to users who are intended recipients of the communications, each of the set of first relationships representing a relationship between a communication and assets of the enterprise or between the communication and a user who is the intended recipient;
providing access to a graph database storing a graph representing sets of assets across a set of distributed content management systems in an enterprise environment, each content management system managing a corresponding set of assets, the graph comprising a set of asset objects and a set of first relationships between those asset objects;
 receiving an communication notification indicating a first communication to a first user; 
receiving an interaction notification from a first asset tracking module deployed on a first content management system in the enterprise environment the interaction notification indicating a communication to an intended recipient, the interaction notification specifying a first asset and a first asset identifier;
responsive to receiving the communication notification indicating the communication to the intended recipient, updating the set of asset representations and set of first relationships of the representation in the database based on the communication notification to update a first asset representation for the first communication or a first relationship between the first asset representation and a first user representation for the first user;

responsive to receiving the interaction notification indicating the communication to the intended recipient, updating the set of asset objects and set of first relationships of the graph in the graph database based on the interaction notification, including the first asset and the first asset identifier specified in the interaction notification, and a first relationship associated with the first asset, the set of asset objects including asset objects representing communications sent by an enterprise to users who are intended recipients of the communications, each first relationship representing the first relationship between the communication and assets of the enterprise or between the communication and the intended recipient;
providing a search interface for receiving a query associated with the first communication or the first user;
providing a search interface for receiving a query associated with the first asset as used by the first content management system or the first relationship;
forming a query corresponding to the received query, including data associated with the first communication or the first user;
forming a graph query corresponding to the received query, including the first asset identifier of the first asset or the first relationship;
searching the database based on the query to determine a second asset representation for a second asset, the first user representation associated with the first user or first relationship, or the first asset representation having the first relationship to the first user representation; and
searching the graph database based on the graph query to determine a second asset object, a first user object or a first communication object having the first relationship to the first asset object; and
returning, in response to the received query, asset data associated with the second asset representation, user data associated with the first user representation or communication data associated with the first asset representation having the first relationship to the first user representation.
returning, in response to the received query, asset data associated with the second asset object, user data associated with the first user object or communication data associated with the first communication object having the first relationship to the first asset object.
Claim 22
Claim 16
Claims 23 and 24
Claim 14
Claim 25
Claim 14
Claim 26
Claim 14
Claims 27 and 34
Claim 20


Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11379505 (‘505). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 11379505 contain every element of claims 20-40 of the instant application and would have been obvious over U.S. Patent No. 11379505, except for the element “template”. Raghunath; however, teaches a template as asset encompasses information directly consumed by a user such as when it is displayed on a display device, rendered using a browser, or printed on a piece of paper. The term asset further includes information that is not specifically intended for direct consumption and/or display, and therefore also encompasses items such …, multimedia objects, style sheets, webpages, templates, and the like [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Raghunath’s teaching would have allowed ‘505’s to improve the performance of the system by enabling reused of assets and ensure consistency of layouts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-23, 25-30, 32-37 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghunath; Lavanya (“Raghunath”) US 20160350716 A1.

Regarding claim 20, Raghunath teaches A content flow system for providing asset tracking in a distributed and networked enterprise environment, comprising: 
a content flow server coupled to a set of distributed content management systems in an enterprise environment over a network, each content management system managing a corresponding set of assets, the content flow server including: a database storing a representation of assets stored across the set of distributed content management systems as Asset repository 210 comprises any suitable digital storage resource or combination of resources capable of storing a collection of digital assets 212. Each of the digital assets 212 may comprise one or more design components 214, which in turn may include corresponding component metadata 216… Asset repository 210 can be implemented using any suitable type of digital storage, such as a hard disk, …, or a distributed database system [0029];
FIG. 2, digital asset management server 200 comprises asset repository 210, a component tracking module 230, a version tracking module 240, a notification module 260, and an asset suggestion module 270 [0028], the representation comprising 
a set of asset representations and a set of first relationships between those asset representations, the set of asset representations including asset representations representing communications sent by an enterprise to users who are intended recipients of the communications, each of the set of first relationships representing a relationship between a communication and assets of the enterprise or between the communication and a user who is the intended recipient as Using metadata to establish meaningful relationships between shared assets provides a wide range of benefits that addresses many of the shortcomings of existing collaborative resources and shared storage services. For example, these relationships can be used to track a particular design component from its source to its various deployment points in one or more digital assets. This can be particularly useful where the author of a digital asset wishes to broadcast an update or audit how design components that he/she has created are being used. In some applications design workflows can be streamlined by propagating updates automatically based on such relationships. The tracked relationships disclosed herein can also be used to enforce copyright and/or trademark rights, monetize asset usage, generate audit data, and provide recommendations for inspirational content based on design component usage patterns ([0015 and 0016]);
Techniques are provided for digital asset and design component tracking in a collaborative environment. In particular, as digital assets are created and shared, the design components that comprise those digital assets can be curated, organized, and tracked in a way that allows meaningful relationships to be established between shared assets and design components. For example, if a webpage uses a particular typeface, the webpage and the typeface are considered to be related, such that if the typeface is later modified, the webpage author can be notified of such modification. In certain implementations, the tracking that underlies such relationships is provided by metadata that is associated with a given design component. This metadata may include information such as an asset identifier that identifies a source digital asset from which the design component was extracted; a version identifier that identifies a version of the source digital asset; an author identifier that identifies an author of the source digital asset; and a layer identifier that can be used to reveal the context in which the design component was derived from the source asset. This metadata allows relationships to be established between a design component and the digital assets that incorporate that design component, thus facilitating asset and component tracking, update notification broadcasting, and other functionalities that make collaboration more efficient. As another example, when a user extracts a design component from a source digital asset and uses that design component to create a new digital asset, the metadata identifying the source digital asset is propagated forward so as to establish a link between the source asset and the newly generated asset [0012]; and 
a non-transitory computer readable medium, comprising instructions for:
receiving an communication notification indicating a first communication to a first user as In such case version tracking module 240 is configured to detect the presence of such a discrepancy and, in conjunction with functionality provided by notification module 260, send a notification of the discrepancy to a user of client computing device 100 [0032];
responsive to receiving the communication notification indicating the communication to the intended recipient, updating the set of asset representations and set of first relationships of the representation in the database based on the communication notification to update a first asset representation for the first communication or a first relationship between the first asset representation and a first user representation for the first user as If a discrepancy between the two instances of source asset 212s is detected, notification module 260 can be configured to generate an update notification indicator 3115 that can be displayed in design library interface 3110... If the user wishes to curate the more recent version in design library 162, the user may replace the outdated version with the updated version. In an embodiment wherein digital asset management server 200 includes an asset browser that can be used to view filtered lists of stored assets, the asset browser can be configured to filter assets that have been updated since a last access time [0044]; 
providing a search interface for receiving a query associated with the first communication or the first user as Such a selection may consist of the user clicking, double-clicking, secondary-clicking (for example, right-clicking), tapping, gesturing, hovering over, or otherwise indicating one of curated design components 164 that is displayed in design library interface 3110 [0045].
forming a query corresponding to the received query, including data associated with the first communication or the first user as As illustrated in FIG. 5, digital asset viewing method 5000 can be understood as commencing at a state where design library interface module 160 displays one or more curated design components 164 in design library interface 3110. See reference numeral 5100 in FIG. 5. Examples of such a display are provided in FIGS. 3A and 3B. While in such a state, design library interface module 160 is configured to receive a user selection of one of the curated design components 164 [0045]; 
searching the database based on the query to determine a second asset representation for a second asset, the first user representation associated with the first user or first relationship, or the first asset representation having the first relationship to the first user representation as In response to receiving the view source command, component tracking module 230 is configured to identify one or more source assets that incorporate the curated design component selected by the user, also referred to as “the selected design component”. This can be accomplished by reading a source identifier from component metadata associated with the selected design component, and identifying a digital asset corresponding to the extracted source identifier [0046] ; and 
returning, in response to the received query, asset data associated with the second asset representation, user data associated with the first user representation or communication data associated with the first asset representation having the first relationship to the first user representation as The identified asset can then be transmitted from asset repository 210 to client computing device 100, where it can be displayed using, for example, digital asset viewer 166. See reference numeral 5500 in FIG. 5 ([0046 and 0017]).

Regarding claims 21, 28, and 35, Raghunath further teaches wherein the second asset is a template used to generate the first communication as As used herein, the term “asset” refers, in addition to its ordinary meaning, to information capable of being directly or indirectly consumed by a user. For example, the term asset encompasses information directly consumed by a user such as when it is displayed on a display device, rendered using a browser, or printed on a piece of paper. The term asset further includes information that is not specifically intended for direct consumption and/or display, and therefore also encompasses items such as software, executable instructions, scripts, hyperlinks, addresses, pointers, metadata, formatting information, graphical elements, typefaces, color schemes, multimedia objects, style sheets, webpages, templates, and the like [0017].

Regarding claims 22, 29, and 36, Raghunath further teaches wherein the second asset is content included in the first communication as One or more of these curated design components 164 may comprise an older version of a design component stored in asset repository 210. This is particularly likely to occur when an asset is updated after it is initially shared amongst a team of collaborators ([0032 and 0017]).

Regarding claims 23, 30, and 37, Raghunath further teaches wherein an asset tracking module is deployed on each of the content management systems as Using metadata to establish meaningful relationships between shared assets provides a wide range of benefits that addresses many of the shortcomings of existing collaborative resources and shared storage services. For example, these relationships can be used to track a particular design component from its source to its various deployment points in one or more digital assets. This can be particularly useful where the author of a digital asset wishes to broadcast an update or audit how design components that he/she has created are being used. In some applications design workflows can be streamlined by propagating updates automatically based on such relationships [0015].

Regarding claims 25, 32, and 39, Raghunath further teaches wherein the communication notification is from a customer communication management system as Certain embodiments can be understood providing a way to create, maintain, and leverage relationships between assets stored in a collaborative workspace. Such relationships are defined by metadata that can be understood as propagating downwards from a composite source asset to an element which is extracted from the composite asset. Thus, for example, if a layer is extracted from an image file, the extracted layer includes metadata that identifies the image file from which it originated. The source information can thus be propagated into new composite assets that use the extracted layer. In a general sense, this creates a record of not only how the new composite assets were created (for example, by a particular user, or using a particular tool), but also of the context in which the extracted component was obtained [0016].

Regarding claims 26, 33, and 40, Raghunath further teaches wherein wherein the first asset representation is a communication object as As used herein, the term “asset” refers, in addition to its ordinary meaning, to information capable of being directly or indirectly consumed by a user. For example, the term asset encompasses information directly consumed by a user such as when it is displayed on a display device, rendered using a browser, or printed on a piece of paper. The term asset further includes information that is not specifically intended for direct consumption and/or display, and therefore also encompasses items such as software, executable instructions, scripts, hyperlinks, addresses, pointers, metadata, formatting information, graphical elements, typefaces, color schemes, multimedia objects, style sheets, webpages, templates, and the like ([0017 and 0050]).
If a discrepancy between the two instances of source asset 212s is detected, notification module 260 can be configured to generate an update notification indicator 3115 that can be displayed in design library interface 3110 [0044].

Claim 27 recites a method with similar limitations as claim 20 and as such rejected under the same rationale as noted above for claim 20.

Claim 34 recites a non-transitory computer readable medium with similar limitations as claim 20 and as such rejected under the same rationale as noted above for claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunath; Lavanya (“Raghunath”) US 20160350716 A1 as applied to claims 20, 27, and 34 in view of Jacobsson; Henrik et al. (“Jacobsson”) US 11055312 B1.
Regarding claims 24, 31, and 38, Raghunath does not explicitly teach wherein the database is a graph database. 
Jacobsson; however, teaches wherein the database is a graph database as In some implementations, entities may be stored in a graph database where the entity data structure includes as a set of nodes and a set of links that establish relationships between the nodes (col. 13, lines 50-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jacobsson’s teaching would have allowed Raghunath’s to facilitate comparison between content selection and query criteria by comparing on a node-by-node basis between the content selection criteria graph with the query graph to determine the match.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164